Citation Nr: 1736865	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  09-01 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right foot disability, to include as secondary to a service-connected scar of the right distal medial tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Schlack, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from April 1976 to April 1979.  
This case comes before the Board of Veterans' Appeals (Board) following January 2007 and September 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2015, the Veteran testified before a Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

In April 2015, the Board remanded the Veteran's claim for further evidentiary development.  A review of the record reflects substantial compliance with the Board's April 2015 directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).    

In December 2016, the Board found that new and material evidence had been received to warrant reopening the RO's May 2005 rating decision denying secondary service connection for right foot condition.  Further, the Board remanded the Veteran's claim for the RO to update the record and obtain an additional VA medical opinion.  A review of the record reflects substantial compliance with the Board's April 2015 directives.  Id.  The Veteran's claims file has been returned to the Board for further appellate proceedings.  


FINDINGS OF FACT


1.  The Veteran has a current right foot disability.

2.  The right foot disability did not manifest in service or in the first post-service year, is not shown to be otherwise related to service and is not caused by or aggravated by a service-connected disability.





								(Continued on Next Page)
CONCLUSION OF LAW

The criteria for service connection for right foot disability are not met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistant Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The record includes a VCAA notice dated March 2004 in regards to the Veteran's right foot disability.  Therefore, the duty to notify has been met.  

Furthermore, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits as all relevant and known service treatment records and post-service medical records have been associated with the claims file.  The VA was made aware of possible records from Ft. Gordon regarding your right foot disability and requested those records.  However, the Ft. Gordon facility informed the VA that they were unable to find any records pertaining this Veteran, and, thus, unavailable.  The Veteran was notified of the unavailability of the Ft. Gordon records and afforded the opportunity to submit any relevant records in his possession.  The Veteran was also afforded a VA examination and an adequate medical opinion has been obtained.  Therefore, the duty to assist has been met.

Service Connection for Right Foot Disability 

The Veteran seeks service connection for a right foot disability.  The Veteran asserts that he was involved in a jeep accident during a training exercise at Ft. Gordon in 1976.  The Veteran asserts that he was injured in the jeep accident with a puncture and crush wound to the right foot/leg that resulted in a current right foot disability.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 1 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran has been diagnosed with a hallux valgus (bunion) and osteoarthritis in the first MTP joint on the right foot.  Additionally, the Veteran has been diagnosed with callouses and plantar warts on the right foot.  Further, the Board takes notice that the Veteran has received  treatment for pain, tenderness, and numbness of the right foot and ankle.  Therefore, the Board finds that the first element for service connection, medical evidence of a current disability, has been met.  

The second element of service connection is evidence of in-service incurrence or aggravation of a disease or injury for direct service connection or evidence of a service-connected disability for secondary service connection.  The record contains no evidence, no records in the Veteran's service treatment records, personnel records, or corroborating lay testimony such as buddy statements, of the 1976 jeep accident outside of the Veteran's assertions.  However, the Board takes judicial notice that in June 1994 the Board granted service connection for a scar over the distal medial tibia of the right leg finding, in part, that the Veteran sustained an injury to his right lower extremity during his service which required sutures.   Therefore, the second element for both direct and secondary service connection has been met.  

The third element of service connection is evidence of nexus between the claimed in-service disease or injury and the current disability for direct service connection or nexus evidence establishing a connection between a service-connected disability and the current disability.  The Veteran's entrance and exit examinations are silent for any known diseases or injuries to the right foot.  There is a notation in the Veteran's service treatment record from the Navy Financial Center Dispensary in Cleveland, Ohio dated September 2, 1976 of the removal of three sutures from the Veteran's right foot.  Other than this September 1976 notation, there are no other medical records concerning complaints or treatment of the right foot during service.  A physical in August 1977 does note a history of stitches in the right foot at Ft. Gordan, Georgia, but notably does not note any history of a crush injury as the Veteran has asserted in this claim.  There are no medical records from the period of 1979, when the Veteran separated from service, until 1987.  

In 1987, the Veteran sought medical care for other medical concerns; however, there are no records pertaining to the right foot or leg until June 1990.  In June 1990, x-rays showed no significant bone or ankle joint abnormality; however, slight hallux valgus and minimal osteoarthritis changes in the first MTP joint were found.  Further, an orthopedic evaluation noted an early hallux valgus, slight clawing of the middle three toes, and pronation of the foot and difficulty walking on toes or heel with the right foot.  The Veteran reported pain just above the right ankle.  

VA medical treatment notes in June 2006 show that a consult was requested for evaluation of posterior tibial nerve entrapment or dysfunction.  The notes stated that the Veteran has history of a previous open ankle fracture involving the right foot when involved in a motor vehicle accident in 1976.  It appears that the history reported was given by the Veteran because there are no records of an open fracture in the Veteran's service treatment records.  Further, the Veteran originally stated in his February 2015 testimony that his bone punctured his skin at the right ankle and that's why he received stitches, but the Veteran later stated, after clarification was sought, that it was something from the Jeep that punctured his boot and ankle that caused the injury.  

A VA medical examination was performed in April 2005.  This opinion was previously found to be inadequate because the examiner concluded that any relationship between the foot condition and the Veteran's leg injury would be speculative without providing any other rationale other than the lapse of time between the 1976 accident and when the examination was being conducted.  

A VA examiner provided an addendum opinion in March 2017.  The examiner reviewed the record and determined that an in-person examination of the Veteran was not necessary as it would likely provide no additional relevant evidence.  The examiner found that it was "less likely than not that the Veteran's current right foot disabilities/conditions can be related to service."  The examiner discussed that there was no evidence of an ongoing foot or leg problem through service aside from the notation of the suture removal in 1976 and a notation of a history of stitches in a 1977 physical.  The examiner notes that the Veteran has no medical records to review since separating from service in 1979 until 1987 and addresses the first treatment received after service that is in the record, which occurred in 1990 and included results of imaging of the right foot.  

Further, the examiner found that it was "less likely than not that the current right foot disability/conditions are either caused or aggravated by the SC [service connected] scar of the right distal medial tibia.  Medically speaking the scar would not cause the significant foot problems that this veteran apparently has."  The examiner reasons that the scar is a relatively minor condition that has not really changed over the years.  The examiner opines that if the scar were to contribute to the Veteran's right foot disabilities, it would have been something that occurred within one to two years after the injury in 1976, which would have been during the Veteran's time in service and again notes that the service treatment records are silent for complaints or treatment for the right foot aside from the 1976 note on sutures. 

Once VA provides an examination, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124   (1991)).  The Board gives no probative weight to the April 2005 VA examiner opinion because it has been found inadequate previously for lack of rationale.  The Board finds the March 2017 VA examiner opinion to be adequate and gives great probative weight to this opinion since it provides an accurate and detailed accounting of the record and provides rationale for the examiner's conclusions.   

The Board has considered the Veteran's argument that he suffered injury to his right foot and leg during a jeep accident in 1976 that has produced symptoms that have persisted since the accident.  The Veteran testified in February 2015 that he has always had numbness in the area (referring to the right ankle and foot) since the 1976 accident.  The Veteran testified that his bone punctured his skin and that's why he had to receive stitches; however, upon clarification, stated that something from the jeep punctured his boot and right ankle.  Further, the Veteran has reported symptoms, such as pain, loss of sensation, and even difficulty walking, to treating providers.  See e.g. VA medical records dated April 2003, May 2004, April 2005, June 2006, July 2007.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's current right foot disability, falls outside the realm of common knowledge of a lay person.  Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Therefore, the Board finds that the Veteran's assertions regarding his symptoms are credible; however, the Veteran's statements regarding the causation are not competent evidence as they were not provided by someone with specialized knowledge or experience.  The only competent evidence as to causation in this case is the March 2017 VA examiner opinion.  

The Board finds that there is the weight of the evidence does not demonstrate a nexus between the claimed in-service injury and the current disability nor is there evidence of a connection between a service-connected disability and the current disability.  The Veteran's service treatment record is silent for complaints or treatment of any kind to the Veteran's right foot except for the removal of three stitches in 1976.  Further, there are no medical records for nearly eleven years between the time theVeteran separated from service and when the Veteran first receives an evaluation regarding pain in his right foot.  Finally, the only competent opinion evidence of record regarding causation is from the March 2017 VA medical examiner who concluded that it was less likely than not that the Veteran's current right foot disabilities/conditions could be related to service or were caused or aggravated by the service-connected right leg scar.  Therefore, the Board must find that the third element of service connection, a nexus, has not been met for either direct or secondary service connection.  

The Board finds that entitlement to service connection for right foot disability, either through direct or secondary service connection, is not warranted due to a lack of evidence to establish causation, and, thus, failure to meet the third element.      

Further, the Board has considered if the chronic diseases presumption could be applied to this case.  Some chronic diseases, to include arthritis or degenerative changes of the spine, may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).  

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As stated earlier, the Veteran was diagnosed with minimal osteoarthritis in the right foot confirmed through x-ray imaging in June 1990, which is nearly eleven years after the Veteran separated from service.  Therefore, the chronic disease presumption is not warranted since there is no evidence that the Veteran's right foot arthritis manifested to a degree of ten percent or more within one year of the date of separation from service.  

The Veteran's service treatment records are silent of right foot pain, numbness, or other symptoms that Veteran has asserted in this claim.  Further, the first record concerning the Veteran's right foot appears nearly eleven years after separating from service.  Therefore, there is no evidence of continuity of symptomatology and this presumption cannot be applied.   

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that the claimed right foot disability is related to the Veteran's service or to the service-connected scar of the right distal medial tibia.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right foot disability, to include as secondary to a service-connected scar of the right distal medial tibia, is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


